Citation Nr: 1615370	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  13-18 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss.

2. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for type II diabetes mellitus.

3. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for visual impairment.

4. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a heart disability.

5. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left leg tumor.

6. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right shoulder disability.

7. Entitlement to service connection for a right shoulder disability.

8. Entitlement to service connection for bilateral hearing loss.

9. Entitlement to service connection type II diabetes mellitus, to include as due to exposure to herbicides.

10. Entitlement to service connection for visual impairment, to include as due to exposure to herbicides and/or secondary to type II diabetes mellitus.

11. Entitlement to service connection for a heart disability, to include as due to exposure to herbicides.

12. Entitlement to service connection for a left leg tumor, to include as due to exposure to herbicides.

13. Entitlement to service connection for peripheral neuropathy of the lower left extremity, to include as secondary to type II diabetes mellitus.

14. Entitlement to service connection for peripheral neuropathy of the lower right extremity, to include as secondary to type II diabetes mellitus.

15. Entitlement to service connection for sleep apnea, to include as secondary to type II diabetes mellitus.

16. Entitlement to service connection for prostate cancer, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and S.N.

ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970 and from July 1972 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In October 2015, the Veteran and his spouse testified before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The issues of entitlement to service connection for bilateral hearing loss, type II diabetes mellitus, a heart disability, left leg tumor, peripheral neuropathy of the lower extremities, visual impairment, sleep apnea and prostate cancer are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A September 2005 rating decision denied entitlement to service connection for bilateral hearing loss, type II diabetes mellitus, a heart disability, visual impairment, left leg tumor, and a right shoulder disability.  The Veteran did not perfect an appeal of that rating decision and new and material evidence was not received within one year of its issuance.

2. Evidence received more than one year since the September 2005 rating decision denying service connection for bilateral hearing loss, type II diabetes mellitus, a heart disability, visual impairment, left leg tumor, and a right shoulder disability relates to unestablished facts necessary to substantiate the claims and raises a reasonable possibility of substantiating the claims.

3. The evidence of record demonstrates that the Veteran's right shoulder disability clearly and unmistakably pre-existed his active military service.

4. There is not clear and unmistakable evidence that the Veteran's right shoulder disability was not aggravated by service.

5. The competent medical evidence of record indicates that the Veteran's right shoulder disability is related to his military service.


CONCLUSIONS OF LAW

1. The September 2005 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).

2. New and material evidence has been received to reopen the previously denied claims of entitlement to service connection for bilateral hearing loss, type II diabetes mellitus, a heart disability, visual impairment, left leg tumor, and a right shoulder disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3. The criteria for entitlement to service connection for post-traumatic degenerative disease of the right shoulder are met.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2015).

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, service connection for bilateral hearing loss, type II diabetes mellitus, a heart disability, visual impairment, left leg tumor, and a right shoulder disability was denied in a September 2005 rating decision.  The Veteran did not submit a notice of disagreement within one year of that decision and new and material evidence was not received within a year of that decision.  Thus, it is final. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

Regarding bilateral hearing loss, service connection was denied as there was no evidence that the Veteran suffered from hearing loss for VA purposes pursuant to 38 C.F.R. § 3.385.  Since the September 2005 rating decision, a March 2013 VA audiological examination report shows that the Veteran suffers from bilateral hearing loss for VA purposes pursuant to 38 C.F.R. § 3.385.

Regarding type II diabetes mellitus, a heart disability, visual impairment and a left leg tumor, service connection was denied as there was no evidence that the Veteran served in Vietnam and was exposed to herbicides.  Since the September 2005 rating decision, the Veteran testified that during his service in Korea he cleaned aircrafts that were covered in green, black and white substances.  See Board Hearing Transcript (Tr.) at 4.  The Veteran did not make this argument prior to the September 2005 rating decision.

Regarding the right shoulder disability, service connection was denied as there was no evidence that a right shoulder disability existed prior to service and there was no evidence that any preexisting right shoulder disability was aggravated by service.  Since the September 2005 rating decision, the Veteran testified that he performed many duties in service that required him to use his right shoulder.  See Board Hearing Tr. at 8.  Indeed, he testified to exercising, climbing and carrying things during service that impacted his right shoulder.  See id.  This is evidence that the Veteran's right shoulder disability may have been aggravated during service.

For the above reasons, new and material evidence has been provided to reopen the claims for service connection for bilateral hearing loss, type II diabetes mellitus, a heart disability, visual impairment and a left leg tumor, and a right shoulder disability.  As such, those claims are reopened.

B. Service Connection

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1113 (West 2014); 38 C.F.R. § 3.304(b) (2015).

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131   (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

A finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-7 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In this instance, the Veteran underwent a medical examination at induction for his first period of active duty service in January 1968.  There, the Veteran was clinically evaluated as normal and there were no problems with his right shoulder noted.  Thus, with respect to any right shoulder disability, he is presumed sound upon entry.  38 C.F.R. § 3.304(b).

The Board finds that the Veteran's right shoulder disability clearly and unmistakably pre-existed service.  An August 1967 treatment record from Itasca Memorial Hospital shows a diagnosis of acromioclavicular separation of the right shoulder.  The Veteran also testified to this event at his Board hearing and noted that his arm was placed in a sling prior to service.  See Board Hearing Tr. at 8.  

The Board, however, does not find that the Veteran's right shoulder disability clearly and unmistakably was not aggravated during service.  The Veteran testified that he experienced right shoulder pain during service and used his right shoulder often to perform duties in service.  See Board Hearing Tr. at 8.  The Veteran is competent to report such and there is no reason to doubt the Veteran's credibility.   To that end, the Veteran was afforded a VA examination in July 2005, where the examiner that "it is my opinion that the [Veteran's] right shoulder condition was aggravated by his military service."  As such, there is no clear and unmistakable evidence that the Veteran's right shoulder disability was not aggravated during service.  Thus, the presumption of soundness is not rebutted, and the case becomes one for direct service connection.  See Wagner v. Principi, 370 F.3d 1089, 1096 (2004) (holding that, when either element of the presumption of soundness analysis is not rebutted, the claim becomes one for direct service connection).

Establishing service connection on a direct basis requires evidence demonstrating: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the claimed in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Here, the Veteran has been diagnosed with post-traumatic right degenerative disease of the right shoulder.  See July 2005 VA Examination Report.  The examiner explained that he believed that the Veteran's right shoulder disability was aggravated by service.  While the examiner did not provide an in-depth rationale for that conclusion, he acknowledged the Veteran's pre-existing acromiclavicular separation, as well as the Veteran's competent and credible assertions that he experienced right shoulder pain during service.  The examiner's opinion is uncontroverted and based on an accurate factual basis.  As there is no evidence against the July 2005 VA examiner's finding, service connection for post-traumatic degenerative changes of the right shoulder is established.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened.

New and material evidence having been received, the claim of entitlement to service connection for type II diabetes mellitus is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a heart disability is reopened.

New and material evidence having been received, the claim of entitlement to service connection for visual impairment is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a left leg tumor is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a right shoulder disability is reopened.

Service connection for post-traumatic degenerative disease of the right shoulder is granted.


REMAND

Regarding service connection for bilateral hearing loss, the Veteran was afforded a VA examination in August 2005, during which the examiner concluded that because the Veteran's hearing was normal at discharge, current bilateral hearing loss was not related to service.  The Veteran was again afforded a VA examination in March 2013.  That examiner stated that the August 2005 opinion continues to stand.  The examiner went on to state "NORMAL AT DISCHARGE: Both the enlistment and separation Audiometry indicated normal hearing in both ears, and no shift in hearing for the worse at any frequency from 500 to 4000 Hz." (emphasis in original). 

The August 2005 opinion is inadequate as it relies on "normal" hearing at separation as rationale for the conclusion that hearing loss is not related to service.  See Hensley v. Brown, 5 Vet. App. 155 (1993) (service connection for hearing loss is not precluded by "normal hearing at separation).  The March 2013 opinion is also inadequate.  The opinion relies on the fact that there was ". . . no shift in hearing for the worse at any frequency from 500 to 4000 Hz."  However, during the Veteran's second period of service, in the left ear, a 5 decibel increase was recorded at 500 Hertz and, in the right ear, 5 decibel increases were recorded at 2000 and 4000 Hertz.  See April 1972 Report of Medical Examination; June 1975 Report of Medical Examination.  Further, in the left ear, a 5 decibel increase was recorded at 4000 Hertz during the Veteran's first period of service.  See January 1968 Report of Medical Examination; November 1969 Report of Medical Examination.  To state that there was no shift in hearing for the worse is factually inaccurate.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on an incomplete or inaccurate factual premise are not probative).  As such, an addendum opinion based on an accurate factual premise is necessary. 

The Board acknowledges the August 2012 opinion of Dr. J.H.V., Au.D.  In that opinion, Dr. J.H.V. concluded that it was more likely than not that hearing loss was associated with noise exposure in service.  This opinion, however, is supported by no rationale whatsoever.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (much of a medical opinion's probative value is found in its rationale supporting the conclusion).  Thus, it is not a permissible basis upon which to conclude that service connection is warranted.

Regarding service connection for type II diabetes mellitus, a heart disability and a left leg tumor, the Veteran was afforded a VA examination in July 2005.  There, the examiner that "[t]here is not enough evidence to establish service connection between [those disabilities and military service]."  The examiner did not support that conclusion with any rationale and did not opine as to the likelihood that any disability was related to service.  As such, an addendum regarding the likelihood that those disabilities are related to service with supporting rationales is necessary.

As the Veteran has asserted that visual impairment, peripheral neuropathy of the lower extremities, and sleep apnea are secondary to his type II diabetes mellitus, those issues are inextricably intertwined with the issue of service connection for type II diabetes mellitus.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Thus, the Board will defer action on those issues pending the development of the claim for type II diabetes mellitus.

Regarding service connection for prostate cancer, while the Veteran has solely claimed that disability is related to his purported exposure to herbicides, the evidence indicates that service connection could be warranted on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Service treatment records reflect complaints of frequent or painful urination.  See, e.g., November 1969 Report of Medical History.  Likewise, an October 1972 treatment record notes hematuria.  Finally, an April 1973 service treatment record notes a penile drip for three days.  Given that evidence, a VA examination is necessary to determine the nature and etiology of the Veteran's prostate cancer.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records dated February 2015 forward.

2. Then schedule the Veteran for a VA examination to determine the nature and etiology of any prostate cancer.  All necessary tests and studies should be conducted.  Following review of the claims file, the examiner should respond to the following:

Is it at least as likely as not (50 percent or greater probability) prostate cancer is related to either of the Veteran's periods of active service?  In offering that opinion, the examiner must discuss the Veteran's reports of frequent or painful urination during service, the October 1972 record showing hematuria, and an April 1973 record showing a penile drip for three days.

The examiner must provide a complete rationale for each opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

3. Then return the claims file to the physician who conducted the March 2013 VA examination, if available.  If that examiner is not available, the claims file should be provided to another physician.  No additional examination is necessary, unless the examiner determines otherwise.  Following review of the claims file, the physician should respond to the following:

a. Is it at least as likely as not (50 percent or greater probability) type II diabetes mellitus is related to either of the Veteran's periods of active service?

b. Is it at least as likely as not (50 percent or greater probability) coronary artery disease is related to either of the Veteran's periods of active service?

c. Is it at least as likely as not (50 percent or greater probability) that a left leg tumor is related to either of the Veteran's periods of active service?

The examiner must provide a complete rationale for each opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.

4. Then return the claims file to the audiologist who conducted the March 2013 VA examination, if available.  If that examiner is not available, the claims file should be provided to another audiologist.  No additional examination is necessary, unless the examiner determines otherwise.  Following review of the claims file, the audiologist should respond to the following:

Is it at least as likely as not (50 percent or greater probability) that bilateral hearing loss is related to either of the Veteran's periods of active service?  In addressing this question, please comment on the fact that, during the Veteran's second period of service, in the left ear, a 5 decibel increase was recorded at 500 Hertz and, in the right ear, 5 decibel increases were recorded at 2000 and 4000 Hertz.  See April 1972 Report of Medical Examination; June 1975 Report of Medical Examination.  Further, in the left ear, a 5 decibel increase was recorded at 4000 Hertz during the Veteran's first period of service.  See January 1968 Report of Medical Examination; November 1969 Report of Medical Examination.  

The examiner must accept as fact that the Veteran sustained acoustic trauma in service.  Moreover, the examiner may not rely solely on the fact that the Veteran's hearing was within "normal" limits for VA purposes, or non-ratable as per 38 C.F.R. 
§ 3.385, at the time of separation from service, to support the opinion.

The examiner must provide a complete rationale for each opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.

5. Then, after taking any additional development deemed necessary, readjudicate the Veteran's claims, and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


